Third District Court of Appeal
                               State of Florida

                         Opinion filed February 6, 2019.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D18-1897
                          Lower Tribunal No. 17-8390
                             ________________


                          Andres Sultan Osechas,
                                    Petitioner,

                                        vs.

                            Sarah Correa Arcila,
                                   Respondent.



     On Petition for Writ of Certiorari from the Circuit Court for Miami-Dade
County, Jose M. Rodriguez, Judge.

      Wicker Smith O'Hara McCoy & Ford, P.A. and Alyssa M. Reiter and Brandon
J. Hechtman (Fort Lauderdale), for petitioner.

     Michael T. Flanagan; James C. Blecke, for respondent.


Before SALTER, FERNANDEZ and SCALES, JJ.

     PER CURIAM.

     Petition denied.
                                    Andres Sultan Osechas v. Sarah Correa Arcila
                                                                  Case No. 3D18-1897
SCALES, J. specially concurring.


      I concur in the denial of the petition because the limitations of our review –

i.e., the exacting certiorari standard – require this result. At the risk, though, of

sounding like a broken record,1 I again encourage the Florida Bar’s Appellate Rules

Committee to consider adding to the schedule of non-final appealable orders found

in Florida Rule of Appellate Procedure 9.130(a)(3) those orders granting leave to

amend a complaint to add punitive damages. Given how such interlocutory orders

materially alter the course of civil litigation, I fail to see how the certiorari standard

is more appropriate than an appellate standard. TRG Desert Inn Venture, Ltd. v.

Berezovsky, 194 So.3d 516, 520 n.5 (Fla. 3d DCA 2016); Levin v Pritchard, No.

3D17-2711 *2 n.4 (Fla. 3d DCA Oct. 31, 2018).




1
  Primitive people used to listen to music on things called “records” made of vinyl.
The record revolved on a platter called a “turntable,” and a “stylus” would magically
convert into music the hidden indentations in the grooves of such records. Upon
encountering a dust particle embedded in such a groove, the stylus would become
temporarily unseated from the groove. Because of the turntable’s revolution, when
the stylus reconnected with the groove, the listener would hear the same portion of
the music heard immediately prior to the stylus encountering the dust
particle. Hence, the same music repeated over and over until the dust particle became
dislodged or the listener manually adjusted the stylus. The aggravated listener often
referred to the record containing dusty grooves as a “broken record.”


                                            2